HARRISON L. WINTER, Chief Judge,
dissenting in part and concurring in part:
I agree with the majority, for the reasons assigned by it, that nothing in the Secretary’s selection of the route location AGBF2 runs contrary to the requirements of NEPA, but I think that the Secretary’s selection is legally deficient in two other respects. First, I think that the Secretary improperly gave weight to such factors as residential and business disruption when they were neither “unusual” nor “extraordinary” so as to warrant their consideration. Thus, I think that the majority implicitly, if not explicitly, approves a construction of § 4(f)1 which is in conflict with controlling authority. Second, I think that, even under her construction of § 4(f), the Secretary has failed to give proper weight to the evidence of environmental damage which the route selected will inflict, so that her decision is arbitrary and capricious.
Although I concur in part, I also respectfully dissent in part.
I.
Section 4(f) expresses the national policy to protect parklands and other specified national resources and prescribes the conditions under which the Secretary of Transportation may permit their desecration. It reads in pertinent part:
(a) It is the policy of the United States Government that special effort should be made to preserve the natural beauty of the countryside and public park and recreation lands, wildlife and waterfowl refuges, and historic sites.
(c) The Secretary may approve a transportation program or project requiring the use of publicly owned land of a public park, recreation area, or wildlife and waterfowl refuge of national, State, or local significance, or land of an historic site of national, State, or local significance (as determined by the Federal, State, or local officials having jurisdiction over the park, area, refuge, or site) only if—
(1) there is no prudent and feasible alternative to using that land; and
(2) the program or project includes all possible planning to minimize harm to the park, recreation area, wildlife and waterfowl refuge, or historic site resulting from the use.
The Supreme Court has expressly delineated the considerations the Secretary may take into account in determining where highways should be placed and has held that § 4(f) severely restricts the weight that may be given to some of those factors. See Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 91 S.Ct. 814, 28 L.Ed.2d 136 (1971). That case involved a proposal to construct an interstate highway through a park in Memphis, Tennessee, which would have destroyed 26 acres of a 342-acre park and would have severed the parkland not destroyed. In holding that the Secretary had improvidently approved the proposal, the Court began its analysis with the proposition that in almost every case considerations such as cost, directness of route, and community disruption will militate toward selecting parkland for highway construction. Id. at 411, 91 S.Ct. at 821. The majority explained:
... since people do not live or work in parks, if a highway is built on parkland no one will have to leave his home or business. Such factors are common to substantially all highway construction. Thus, if Congress intended these factors to be on an equal footing with preservation of parkland, there would be no need for the statutes. Congress clearly did not intend that the cost and disruption of the community were to be ignored by the Secretary. But the very existence of the statutes indicates that protection of parkland was to be given paramount importance. The few green havens that are *244public parks were not to be lost unless there were truly unusual factors present in a particular case or the cost or community disruption resulting from alternative routes reached extraordinary magnitudes. If the statutes are to have any meaning, the Secretary cannot approve the destruction of parkland unless he finds that the alternative routes present unique problems.
Id. at 412-413, 91 S.Ct. at 821 (emphasis supplied).
In the case at bar, the Secretary candidly concedes that “[minimization of relocation disruption was a factor that contributed to the Secretary’s decision.” (Appellees’ Brief at 27). Not surprisingly, the chosen route through the Green Ridge State Forest entails substantially fewer dislocations than any of the alternatives that track existing Route 40.2 However, even the most disruptive of these alternatives cannot be characterized as imposing disruption of “extraordinary magnitudes” or presenting “unique problems”. Indeed, community disruptions many times the size of those involved with the most disruptive of the alternatives paralleling Route 40 have been found not to be of extraordinary magnitude in similar projects.3 I am thus persuaded that there were no “unique” or “extraordinary” circumstances that would justify giving any weight to considerations of community disruption. As the Secretary admits that these factors contributed to the choice of line AGBF2, that selection was improperly grounded and therefore exceeded the scope of the Secretary’s authority.
The majority painstakingly catalogues the evidence concerning effects of each of the alternatives on properties protected by § 4(f). Effects on environmental resources as well as on historical properties are considered in detail and, properly, no mention is made of possible community disruption in the review of the Secretary’s decision-making process. On the basis of its thorough review of all relevant factors, the majority “cannot conclude that the determination to choose AGBF2 as the least harmful route was an unreasonable one.” Were I convinced that the Secretary scrupulously limited her assessments to the same factors as the majority, and were I persuaded that the Secretary properly interpreted and weighed the evidence of environmental damage, see part II infra, I might agree. In light of her admission to the contrary, however, I cannot agree that the decision was a reasonable one. Because the- Secretary admits that factors of community dis*245ruption “contributed” to the decision, I must conclude that the choice of route could have been based on an entirely improper consideration. It is impossible to say precisely how much weight concerns about disruption were accorded, but the Supreme Court has unequivocally expressed the view that parkland cannot be used for those reasons unless the disruption is “extraordinary” and here it clearly is not.
The Secretary should have based her selection, as the majority appears to have based its review, entirely on an analysis of § 4(f) factors. “The reasoning process must be kept entirely separate.” LES II, supra, at 86. Once it is decided that community disruption is not extraordinary, those considerations are no longer properly a part of the decisionmaking process. There is no question that cost and disruption should not be ignored. Overton Park, 401 U.S. at 412, 91 S.Ct. at 821. However, when the disruption is not “extraordinary”, those considerations should not simply be thrown into the balance on an equal basis with environmental concerns. To hold otherwise would squarely contravene the logic of Overton Park that if “Congress had intended these factors to be on an equal footing with preservation of parkland, there would have been no need for the statutes.” Id.
The only argument that could legally justify the Secretary’s consideration of community disruption is correctly refuted by the majority opinion. The Secretary would have been able to choose freely among the alternatives on any basis if there was a finding that the alternative routes had substantially equal impact on § 4(f) properties. LES II, 537 F.2d at 86. In this case, the majority correctly concludes that “there is no indication in the record that the Secretary found that the harm occurring along each of the proposed routes was equal and that the Secretary then made a choice among equal alternatives.” I agree and conclude, in the absence of the ability to choose freely among the alternatives as well as the absence of “extraordinary” disruption, the Secretary was confined to considering only the relative impacts on § 4(f) properties. As she admits this was not done, I would reverse the judgment below and direct the Secretary to reconsider the alternatives absent improper considerations of community disruption.
II.
While I agree with the majority that the re'cord does not establish that the alternatives had substantially equal impact on § '4(f) properties, I disagree with their conclusion that the choice was reasonable nonetheless. Rather, I believe the record persuasively establishes that the most environmentally damaging alternative was choshn.
Both the Départment of the Interior and the Environmental Protection Agency independently expressed serious reservations about the choice of Line AGBF2. In particular, use of line AGBF2 creates an 8000-acre pocket in the northern half of the Green Ridge State Forest, bracketed by four-lane highways; Rt. 40 to the north and AGBF2 to the south. The experts are uniform in their conclusion that this land will be substantially reduced in value as a wildlife habitat and recreation area. While the Secretary claims to have taken this into account, one searches in vain for any countervailing environmental concern that even approaches the seriousness of this problem and thereby justifies the Secretary’s decision. The consequences of surrounding 8000 acres of what is now an important wildlife habitat and unspoiled wilderness with four-lane highways is simply not measurable through the Secretary’s numerical comparisons of acreage taken, footage of streams relocated,4 and historical proper*246ties affected. It is obvious to me, as well as being the unequivocal conclusion of the Department of Interior, that an alternative tracking an existing highway would be less disruptive of parkland resources than one cutting through virgin wilderness. I can only conclude that, in addition to basing her choice on improper considerations of particularly unextraordinary community disruption, the Secretary simply made an error in judging the environmental consequences of each route. In either case, reconsideration is appropriate.
In Overton Park, the Supreme Court attached “paramount importance” to the protection of “parkland”. 401 U.S. at 412-413, 91 S.Ct. at 822. The majority is technically correct that this precedent cannot be taken beyond question to establish the supremacy of “parkland” over other properties also protected by § 4(f) such as those of historical significance.5 Nevertheless, by any measure adopted by any observer, the chosen route has a substantially greater adverse impact on one of the “few green havens” we have remaining than any other alternative route. Because of this, I would conclude that the Secretary acted arbitrarily and capriciously in approving this route.
Accordingly, I think that reversal and remand are also required because the Secretary failed to give proper weight to the evidence of environmental damage to § 4(f) property.

. As in the majority opinion, "§ 4(f) means both § 4(f) of the Department of Transportation Act of 1966, 49 U.S.C. § 303, and § 18 of the Federal-Aid Highway Act, 23 U.S.C. § 138.”


. The designated route, line AGBF2, will require 24 residential relocations, 1 business relocation and 4 farm relocations. Line AGEA, the northernmost alternative which substantially follows Route 40, would involve the relocation of 78 families, 11 businesses, 3 farms, and 1 non-profit organization. The Route 40 upgrade proposal known as "Alternate A” provided for redesigning the existing road to a fully controlled-access highway. This option was actually dropped from further consideration due to the required displacement of 91 dwellings, 15 businesses, 3 farms and 3 non-profit organizations.


. In Louisiana Environmental Society, Inc. v. Coleman, 537 F.2d 79 (5 Cir.1976), (LES II), the court dealt with two alternatives, both of which appear to have demonstrably greater disruptive effects than the alternatives at issue here. The first required displacing 120 single dwellings, 100 single apartment units (1 apartment project), 900 persons, 7 businesses, 1 church, and 1 lodge. The second required displacing 377 single families, 1,508 persons, 21 businesses, and 2 churches. Id. at 87 n. 6. The court concluded that those disruptions "cannot be found to be of an extraordinary magnitude”. Id. at 87. The project at issue in that case was of similar size to the one here at issue. The controversy in LES II, involved “a 17.6-mile segment of four-lane limited access interstate roadway”. Louisiana Environmental Society, Inc. v. Coleman, 524 F.2d 930, 931 (5 Cir.1975) (LESI). The various alternatives in this case are of comparable lengths. Line AGEA would be 19.11 miles long. Line AGBF2 would be 16.9 miles long. I am, accordingly, persuaded that the community disruptions involved in this decision were nowhere approaching the "extraordinary magnitudes” sufficient to justify according any weight to those considerations. As the majority notes, the Interior Department also agreed that the disruptions involved in the alternatives were not extraordinary. Furthermore, neither the Secretary nor the majority actually contends that the disruptions are of extraordinary magnitudes. The Secretary suggests that including these considerations was appropriate even absent extraordinary circumstances. Believing that this idea squarely contravenes Overton Park, I reject the Secretary's position.


. The Secretary has attempted to justify selecting AGBF2 as the environmentally preferable alternative by pointing out that fewer total feet of streams would have to be relocated under that route than with line AGEA. In so arguing, the Secretary ignores comments by the Department of Interior and the Maryland Department of Natural Resources that relocations along *246AGEA would be beneficial whereas relocations along AGBF2, though fewer, would be adverse.


. The majority correctly notes that in Overton Park the language attaching "paramount importance" to "green havens” was used in the context of a comparison of 4(f) property with non-4(f) property. Arguably, this case presents a different situation as each of the alternatives adversely effect property protected by § 4(f) in different ways. One choice appears to present a greater threat to parkland resources while another threatens historical properties. When taken literally, however, the Supreme Court has categorically attached overwhelming importance to preserving the nation’s few green havens. While one may speculate, as the majority does, that the same importance should be attached to the preservation of historical properties, it is abundantly clear that possible community disruption should never be accorded similar weight. Thus, while I am inclined to believe that parklands have been accorded special protection by the Supreme Court, it is unnecessary to reach that question in this case because of the Secretary’s admitted consideration of unextraordinary community disruption.